PONDER, Judge.
Plaintiffs in reconvention-appellees filed a motion to dismiss the appeal for failure to pay costs of preparing the record and filing fee of the appellate court not later than three days prior to the extended return day pursuant to Code of Civil Procedure Article 2126. A Show Cause Order was issued, but appellant has not responded thereto.
Judgment was signed in this matter on September 16, 1975. A timely order of devolutive appeal and appeal bond was filed. The appeal was made returnable on February 12, 1976. On February 6, 1976, the Clerk of Court obtained an order extending the return date sixty days from February 12, 1976.
The affidavit of the Deputy Clerk of Court filed on appeal establishes that the attorney for appellant was notified of the nonpayment ($645.97) on March 12, 1976 and on April 5, 1976.
The appeal must be dismissed for appellant’s failure to pay the required costs and fees before three days of the extended return date. Tropicana Hotel and Country Club v. Dantoni, 287 So.2d 817 (La.App. 1st Cir. 1974). See also Thibodeaux v. St. Paul Mercury Insurance Company, 310 So.2d 860, (La.App. 3rd Cir. 1975) where untimely payment was held to constitute grounds for dismissal.
*1225Accordingly, for these reasons, the appeal is dismissed, at the costs of appellant.